  Case 18-02512         Doc 32     Filed 04/18/19 Entered 04/18/19 11:38:24              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-02512
         ALONZO C GATHERIGHT
         NYKISHA Y LARS-GATHERIGHT
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/30/2018.

         2) The plan was confirmed on 03/19/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/18/2019.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-02512        Doc 32       Filed 04/18/19 Entered 04/18/19 11:38:24                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $12,868.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $12,868.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,788.58
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $559.86
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,348.44

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE MEDICAL GROUP           Unsecured         600.00           NA              NA            0.00        0.00
ALCOA BILLING CENTER             Unsecured         538.00           NA              NA            0.00        0.00
ARLINGTON RIDGE PATHOLOGY        Unsecured          14.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA             Secured       18,293.00     23,575.88        23,575.88      3,235.69      878.79
CAPITAL ONE BANK USA             Unsecured      5,341.00            NA              NA            0.00        0.00
CARDWORKS/CW NEXUS               Unsecured         913.00           NA              NA            0.00        0.00
CHASE                            Unsecured         201.36           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         800.00      1,315.05        1,315.05           0.00        0.00
COMMUNITY HEALTHCARE SYS         Unsecured         150.00           NA              NA            0.00        0.00
CREDIT FIRST                     Unsecured      1,380.00       1,380.46        1,380.46           0.00        0.00
ENHANCED RECOVERY CO L           Unsecured         774.00           NA              NA            0.00        0.00
IC SYSTEMS                       Unsecured      1,517.00            NA              NA            0.00        0.00
IL DEPT OF HUMAN SERVICES        Unsecured      5,653.00       4,496.80        4,496.80           0.00        0.00
LVNV FUNDING                     Unsecured      1,145.00         899.96          899.96           0.00        0.00
LVNV FUNDING                     Unsecured      1,427.00       1,427.01        1,427.01           0.00        0.00
MERRICK BANK                     Unsecured         109.00        702.06          702.06           0.00        0.00
METROSOUTH MEDICAL CTR           Unsecured         600.00           NA              NA            0.00        0.00
METROSOUTH MEDICAL CTR           Unsecured         468.00           NA              NA            0.00        0.00
METROSOUTH MEDICAL CTR           Unsecured         150.00           NA              NA            0.00        0.00
MIDLAND FUNDING                  Unsecured         372.00        372.99          372.99           0.00        0.00
MIDWEST TITLE LOAN               Secured        1,595.00            NA         1,595.00        218.25       59.47
NAVIENT SOLUTIONS                Unsecured      9,376.00       9,366.85        9,366.85           0.00        0.00
PORTFOLIO RECOVERY               Unsecured         623.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured           0.00        623.24          623.24           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      2,136.00       2,136.96        2,136.96           0.00        0.00
Receivables Performance          Unsecured      1,344.00            NA              NA            0.00        0.00
RISE CREDIT                      Unsecured      1,919.00            NA              NA            0.00        0.00
RISE CREDIT                      Unsecured      2,847.00            NA              NA            0.00        0.00
RMCB                             Unsecured         259.00           NA              NA            0.00        0.00
SANTANDER CONSUMER USA           Secured       14,362.00     29,239.66        29,239.66      4,037.95    1,089.41
SANTANDER CONSUMER USA           Unsecured     15,090.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-02512        Doc 32     Filed 04/18/19 Entered 04/18/19 11:38:24                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
SPRINT NEXTEL                  Unsecured            NA         1,536.31      1,536.31           0.00        0.00
ST ANTHONY HOSPITAL            Unsecured         274.00             NA            NA            0.00        0.00
ST JOHNS HOSPITAL              Unsecured         400.00             NA            NA            0.00        0.00
UNITED STUDENT AID FUNDS INC   Unsecured     42,662.00       42,670.07     42,670.07            0.00        0.00
US BANK TRUST                  Secured      103,500.00      109,357.75    112,273.59            0.00        0.00
US BANK TRUST                  Unsecured      6,434.00              NA            NA            0.00        0.00
US BANK TRUST                  Secured              NA         2,625.00          0.00           0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured    119,761.00      120,901.57    120,901.57            0.00        0.00
VAN RU CREDIT CORP             Unsecured         401.00             NA            NA            0.00        0.00
WEBBANK                        Unsecured      1,549.00              NA            NA            0.00        0.00
WOMENS HEALTHCARE OF IL        Unsecured      1,051.00              NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $112,273.59                 $0.00                 $0.00
      Mortgage Arrearage                                   $0.00                 $0.00                 $0.00
      Debt Secured by Vehicle                         $54,410.54             $7,491.89             $2,027.67
      All Other Secured                                    $0.00                 $0.00                 $0.00
TOTAL SECURED:                                       $166,684.13             $7,491.89             $2,027.67

Priority Unsecured Payments:
       Domestic Support Arrearage                         $4,496.80                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                     $0.00                $0.00                $0.00
TOTAL PRIORITY:                                           $4,496.80                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $183,332.53                   $0.00                $0.00


Disbursements:

       Expenses of Administration                              $3,348.44
       Disbursements to Creditors                              $9,519.56

TOTAL DISBURSEMENTS :                                                                         $12,868.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-02512         Doc 32      Filed 04/18/19 Entered 04/18/19 11:38:24                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
